DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have an interview (telephonic or personal) with the examiner prior to filing a response to the instant office action.  Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.
Continued Examination Under 37 CFR 1.114
The present application is being examined under the pre-AIA  first to invent provisions. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2022 has been entered.
Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 8, 12, 13 14 and 15 recite newly added claim element “wherein the boundary between two adjacent blocks includes the boundary/transformation boundary between two adjacent transformation blocks and the boundary/prediction boundary between two adjacent prediction blocks, a transformation block is a block used in an orthogonal transformation performed in the moving image processing apparatus/processing apparatus/computer, and a prediction block is a block used in a prediction performed in the moving image processing apparatus/processing apparatus/computer”. Applicant cited ¶0005, ¶0009 and fig. 8 of the application as filed as support for the new claim element (Applicant Remarks- page 10-11). 
For the purpose of Examining, “prediction block” will be interpreted as a “prediction block” generated by either the inter prediction unit 15 or the intra prediction unit 16 as described by the Original Disclosure (see ¶0004 & ¶0009).
The portion of the new claim element, “the boundary between two adjacent blocks includes the boundary/transformation boundary between two adjacent transformation blocks and the boundary/prediction boundary between two adjacent prediction blocks”, necessarily infers that the detected boundary includes two boundaries (i.e. the boundary/transformation boundary between two adjacent transformation blocks and the boundary/prediction boundary between two adjacent prediction blocks). This portion of the new claim element is not supported by the original disclosure.
Another portion of the new claim element, “a transformation block is a block used in an orthogonal transformation performed in the moving image processing apparatus/processing apparatus/computer”, necessarily infers that a transformation/quantization unit 11 (see fig. 6) takes as input a “transformation block”. This other portion of the new claim element is not supported by the original disclosure. The transformation/quantization unit 11 takes as input the error (residual) signal generated by the subtraction unit 10 (see ¶0005 & fig. 6), not a transformation block.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Independent claims 1, 8, 12, 13 14 and 15 recite the “boundary between two adjacent blocks includes the boundary/transformation boundary between two adjacent transformation blocks and the boundary/prediction boundary between two adjacent prediction blocks”. There is no reasonable interpretation for this claim element. This claim element recites three instances of two adjacent blocks (two adjacent blocks, two adjacent transformation block and two adjacent prediction block). The boundary for the first instance (i.e. the two adjacent blocks) includes the boundary of two other instances of adjacent blocks (i.e. two adjacent transformation blocks and two adjacent prediction blocks). There is no reasonable interpretation for one boundary of the “two adjacent blocks” to include “the boundary/transformation boundary between two adjacent transformation blocks and the boundary/prediction boundary between two adjacent prediction blocks”. This claim element needs some extensive revision vis-à-vis the original disclosure.

Claims 1 and 12 recite the limitation “the boundary between two adjacent transformation blocks” and “the boundary between two adjacent prediction blocks” in line 3-4. There is no clear antecedent basis for this limitation in the claims.

Claims 1, 8, 12, 13, 14 and 15 recite the limitation “the boundary” in line 8, 9, 8, 10, 9 and 11 respectively. It is not clear which boundary the applicant is referring to (i.e. boundary detected between two adjacent blocks, the boundary/transformation boundary between two adjacent transformation blocks and the boundary/prediction boundary between two adjacent prediction blocks). There is no clear antecedent basis for this limitation in the claims.

Claims 8, 13 and 15 recite the limitation “if the boundary is the transformation boundary between a first transformation block and a second transformation block” starting in line 10, 11 and 12 respectively. It is unclear which “boundary” is being tested for being the “the transformation boundary between a first transformation block and a second transformation block” (i.e. boundary detected between two adjacent blocks, the boundary/transformation boundary between two adjacent transformation blocks and the boundary/prediction boundary between two adjacent prediction blocks). There is no clear antecedent basis for this limitation in the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488